 EL CONQUISTADOR HOTEL, INC.123El Conquistador Hotel,Inc.andUnion de Tronquistasde Puerto Rico,Local 901,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Petitioner.Sheraton Puerto Rico Corporation d/b/a Puerto RicoSheratonHotel;Hilton International Co. d/b/aCaribeHiltonHotel;Hilton of San Juan, Inc.d/b/a San Jeronimo Hilton Hotel;ExecutiveHouse Inc. d/b/a Condado Beach Hotel;HiltonHotel International,Inc. d/b/a Mayaguez HiltonHotelandAsociacion de Empleados de Casinos dePuertoRico,Petitioner.Cases24-RC-3968,24-RC-3965,24-RC-3969,24-RC-3970,24-RC-3971, and 24-RC-4070October 27, 1970DECISION AND DIRECTION OF ELEC-TIONSBy CHAIRMAN MILLER AND MEMBERSFANNING, BROWN, AND JENKINSUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, as amend-ed, hearings were held before Hearing Officer JosephM. Chandri. Following the hearings, these cases weretransferred to the National Labor Relations Board inWashington, D.C., pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended. Thereafter, the Petitioners and Employersfiled briefs.The Hearing Officer's rulings made at the hearingsare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employers are engaged in commercewithin the meaning of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employers.3.Questions affecting commerce exist concerningthe representation of certain employees of theEmployers within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioners' primary requests are for sepa-rate units of casino cashiers or, in the alternative, that1The San Jeronimo Hilton, the CondadoBeach Hotel, and the CaribeHilton(together with the El San Juan Hotelwhichis notinvolvedin theseproceedings) aremembers of a multiemployer associationwhich hasrecognized and bargained with a hotel and restaurant employees' union notinvolved inthisproceedingfor aunitof service and maintenanceemployees employed intheEmployers' hotel, restaurant and baroperations, with casinoemployeesbeingspecifically excluded.2In general,casinowaiters and casinodoormen have also beenincluded in the croupier unit.However, in some unitseither the casinothe casino cashiers be given self-determination elec-tions to determine whether they wish to be included inthe same units with the croupiers presently represent-ed by the Petitioners.Each of the Employers operates a hotel.in PuertoRico in which there is a gambling casino. Pursuant toBoard certifications, each of the Employers, with theexception of the Mayaguez Hilton Hotel, has recog-nized and bargained with various unions for (1) unitsof service and maintenance employees of the hotel,restaurant, and bar operations,' with casino employ-eesbeing specifically excluded, and (2) units ofcroupiers2with casino cashiers being specificallyexcluded.3However, there are many employees employed ineach of the Employer's hotel operations who arepresently unrepresented. For example, at the CaribeHilton, the night auditors and the security employeesare unrepresented; at the El Conquistador Hotel,creditdepartment employees, receiving employees,storeroom employees, payroll employees, cost ac-counting employees, timekeepers, accounts receivableand payable employees, income auditing employees,and secretarial and clerical employees are unrepre-sented; at the San Jeronimo Hilton, the timekeepersand the night auditors are unrepresented; at theSheraton Hotel, all accounting department employ-ees, office clerical, and secretaries are unrepresented;and at the Mayaguez Hilton, the auditor, nightauditor, general cashier, lifeguards, timekeepers, costaccountants, reservation clerks, city ledger clerk, andsecretaries to the general manager are unrepresented.However, it is not entirely clear from the recordexactly which employees who work in the casino, inaddition to the casino cashiers, are unrepresented. Itappears that the doormen at the El ConquistadorHotel and Puerto Rico Sheraton, the relief doormenat the Mayaguez Hilton Hotel, and the casino waitersat the Caribe Hilton are the only other unrepresentedcasino employees at these hotels. The doormen at theSan Jeronimo Hilton voted against representationwith the croupiers in a self-determination election.FactsIn general, the facts of each of the cases are quitesimilar except for the Condado Beach Hotel casewhich is discussed below. Therefore, the El Conquis-tadorHotel operations are described below and,waiters or the casino doormen have been specifically excluded.At the SanJeronimo Hilton and the Condado Beach Hotel,where the casino doormenwere originally specifically excluded,pursuant to a later Decision andDirection of Electionby theRegional Director,self-determination electionswere directed among the doormen to determineif theywished to beincluded in the unit of croupiers.3The Mayaguez Hilton has recognized and bargained for such units asa result ofvoluntary recognition.186 NLRB No. 24 124DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept for the minor differences noted, will be used todescribe the operations of the other Employers also,and the role played by their casino cashiers in suchoperations.The casino is a separate department of the hotel andis headed by a casino manager who has the authorityand responsibility for its operation. Dealers orcroupiers,casino cashiers,4 doormen, housemen,pantrymen, and waiters work in the casino. Thecasino is arranged with gambling tables surrounding apit area which is the casino cashiers' work area.The four to six casino cashiers are part of theaccounting section of the administrative and account-ing department, and are hired, disciplined, fired, andhave their working conditions controlled by thecomptroller.5The casino cashier supervisor,Mr.Aponte, is the immediate supervisor of the casinocashiers and reports directly to the comptroller.However, the casino manager has the ultimate sayover such things as dress, grooming, and behavior.The casino cashiers work an 8-hour day, 40-hourweek, while the croupiers work a 7-hour day, 35-hourweek. However, both casino cashiers and croupiersare paid twice a month by check and receive the samebonus and per diem. Other accounting departmentemployees are paid weekly and do not receive a bonusor per diem. The salaries of the casino cashiers arecharged to the casino department rather than to theaccounting section. For every 40 minutes the croupi-erswork, they receive 20 minutes off, while casinocashiers work a straight 8 or 9 hour shift without evena lunch break.6 Croupiers and casino cashiers sharetips and both wear tuxedos which are furnished by thehotel.The casino cashiers prepare reports for the comp-trollerwho promulgates the accounting proceduresand controls to be exercised by the casino cashiers inthe performance of their work. Each has his ownvault, but the combination of such vaults is knownonly by the head cashier and the senior assistantcashier.However, a key, which is also necessary toopen the vault, is kept by the casino manager.The casino cashiers perform substantially all theirwork on the casino floor. They interview guests whoapply for credit and "gather data with respect tocredit and make as much data as possible, either what4The Employer also employs food and beveragecashierswho work inthe bars and restaurants,front office cashierswho work inthe front officeof the hotel,and cashierswho work in the frontoffice at night(called nightauditors)There hasbeen one transfer in the lastyear from a food andbeverage cashier to a casino cashier.5At the San Jeronimo, the casinomanager authorizes cashiers to taketime off,at the Puerto Rico Sheratonthe casino manager authorizes timeoff,sick leave,and vacationsforcashiers,and, in oneinstance,recommended that a cashier be given a wage increase6 It shouldbe pointed out, however, that these differences and thedifferencesin health benefits,pensions,etc, may bedue to thefact that thecroupiers'working conditionsand benefitsare establishedby a collective-bargaining agreement while the casinocashiers'working conditions andis obtained from [the casino cashier's] files or what hecan obtain from calling other casinos on the telephoneor what he can obtain directly from the client, and topass all of this data on to the casino manager, whoactuallymakes this decision." Each extension ofcredit has to be approved by the casino manager.Upon reporting for work each night, one casinocashier, usually the head casino cashier, receives a"bank" for which he must account. After credit hasbeen approved for a customer, the cashier who isresponsible for the bank gives the money to anothercasino cashier who takes the money and payout slipsto the croupier who hands it over to the customer whobuys chips from the croupier. The payout slip must besigned by the casino cashier who is responsible for thebank, the cashier who actually takes the money to thecroupier, and the casino manager who must approvethe credit.?The croupiers, casino cashiers, doormen, and casinomanagement personnel must be licensed under PuertoRico law. Each position requires a differentlicenseand the qualifications for each license are different.Croupiersmust attend a government sponsoredcourse,while casino cashiers receive on-the-jobtraining.In recruiting cashiers, the accounting departmentsurveys the other cashiers in the hotel to determine ifthey have the requisite qualifications.Any suchcashier selected must make application for a license,and, upon receipt thereof, he reports to the casino forduty.Both the croupiers and the casino cashiers fill outtheir own timecards. The casino manager initials thesecards, and the casino cashiers' cards are sent to thecomptroller for approval of overtime while the cardsof the croupiers are sent directly to the payrolldepartment.The CondadoBeach HotelThe cashiers at the Condado Beach Hotel8 work ina cage outside of but near the pit area. Accordingly,customers go to the cage to get credit and receivemoney - the cashier does not take the money to thecustomer. The Condado Beach Hotel contends thatthe casino cashier is authorized to issue credit up tobenefitsare establishedsolely by the Employer'The El Conquistador,the San Jeronimo Hilton,and the Canbe Hiltonalso utilize computers in their casinooperationsAll transactions of thecasino are maintained in the computerAt each tableis a set ofkeys for allthe transactions made at that table which the croupier is responsible foroperatingand which hasa read-out at the cashier's desk Thecomputer isalso used for the extension of credit and requires the cooperation of thecashiers and croupiers8The CondadoBeachHotel has onlyone regular cashier and one reliefcashierThe reliefcashier works2 days aweek as a casino cashier(the daysthe regular cashier is off) andworks 3 days aweek collectingbad debtsunder the direct supervisionof the CreditManager. EL CONQUISTADOR HOTEL, INC.125$5,000.However, Condado's Casino Manager Birdtestified:[The casino cashier] must distinguish between twokinds of credit. One, that is a credit alreadyestablishedprobably for years, and in that,according to the card of that person, and bypersonal knowledge the cashier already knowswhat amount of credit that person wants. If he is aknown customer and he is good and his credit hasnot been cancelled and has an original request for$5,000, the cashier, without calling anyone willgrant that man $5,000 credit. [However,] originallythe casino manager and the credit department[authorize cashiers to extend such credit.]With respect to a new customer, Casino Manager Birdtestified:A new customer, as I said before, makes hisrequest for credit, it is cleared through the creditoffice, if it cannot be cleared during that night, andthen when that approval come from the creditdepartment, then the cashier has the discretion.[To determine whether credit can be granted onthe same night it is requested], [y]ou go by manyfactors. In other words, by the person's creden-tials,his appearance and we grant him partialcredit for the amount he requests. Say the amountrequested is $1,000.We say we will accomodateyou for tonight for $200 until we clear your credit.Imay [clear] it, or the cashier may [clear] it, so itiscleared through the credit department. Banksare closed at night. If he gives a casino reference, alocal casino reference, the duty of the cashier is tocall that casino and ask for the man's status.Casino cashiers are bonded while croupiers are not.Casino cashiers are paid on a weekly basis, butcroupiers are paid every 15 days, except that, asmentioned above, casino cashiers and croupiers at theEl Conquistador are both paid twice a month. At theCondado Beach Hotel, however, the casino managerauthorizes overtime and vacations which are author-ized by the Comptroller at the El Conquistador Hotel.Discussion and ConclusionsIn opposing the petitions, the Employers make thefollowing three contentions:(1) The casino cashiers are managerial employees.(2)The casino cashiers do not constitute such ahomogeneous and coherent group with skills sospecialized as to warrant their separate representa-tion.(3) There is not a sufficient community of interestbetween the cashiers and the croupiers to warrant thegranting of a self-determination election to the casinocashiers to determine if they wish to be represented inthe same unit with the croupiers.The Employers ground their assertion that thecasino cashiers are managerial employees and, there-fore,not entitled to union representation on thefollowing factors:(1)Casino cashiers are involved exclusively in thefinancial operations of the casino.(2)They have access to extremely confidentialinformation.(3)They have control and custody of enormousamounts of money and are bonded employees.(4) They have authority to extend credit to patrons,cash checks, verify credit in situations where credithas not been previously established, and in theirdiscretion extend credit within the limits which theyfeel proper and even to cancel the credit extended to apatron.InEastern Camera and Photo Corp.,140 NLRB 569,571, the Board stated:The Board has defined managerial employees asthose who formulate, determine, and effectuate anEmployer's policies.[AmericanFederationofLabor, etc.,120 NLRB 969, 973] . . . Moreover,managerial status is not necessarily conferredupon employees because they possess some au-thority to determine, within established limits,prices and customer discounts.[E jer Co.,108NLRB 1417, 1420]. In fact, the determination ofan employee's "managerial" status depends uponthe extent of his discretion[Kitsap County Automo-bile Dealers Association,124 NLRB 933 ], althougheven the authority to exercise considerable discre-tion does not render an employee managerialwhere his decision must conform to the employer'sestablished policy.[Albert Lea Cooperative Cream-ery Association,119 NLRB 817, 822.]In these cases, it appears that the only discretionexercised by the casino cashiers is the extension ofcredit.In some of these hotels, however, suchextension of credit must be approved by the creditmanager or the casino manager or his assistants. Inthe hotels in which the cashier does extend credit onhis own, he does it only after following the hotel'sestablished policy, i.e., he calls other hotels about thepatron's credit rating, he checks the patron's creditcards and checks his own files for a credit rating, etc.Thus, it appears that the casino cashiers neitherformulate, determine, nor effectuate these Employers'policies and that their functions involve the exerciseof limited discretionwhich borders on routineperformance.Therefore,we find that the casinocashiers in these cases are not managerial employees.As previously stated, the Petitioners request that ifthe casino cashiers in these cases do not constituteseparate appropriate units, they should be given theopportunity to decide whether they wish to be added 126DECISIONS OF NATIONALLABOR RELATIONS BOARDto the existing croupiers units. We find merit in thePetitioners' latter request.InEl San Juan Hotel Corporation, d/b/a El San JuanHotel,179 NLRB No. 45, the petitioning union alsosought a separate unit of casino cashiers or, in thealternative, a self-determination election to determineif the cashiers wished to be included in the same unitwith the croupiers who were represented by thepetitioning union. On facts very similar to thosepresented by these cases, the Board found that thecasino cashiers, apart from the other unrepresentedemployees, shared a substantial community of inter-estwith the croupiers and were entitled to a self-determination election to determine if they wished tobe represented in the same unit with the croupiers.Since the factual differences between these casesandEl San Juan Hotel, supra,are so minor as to be ofno substantive importance, we find thatEl San JuanHotelconstitutes controlling precedent for these casesand warrants the direction of self-determinationelections granting the casino cashiers the opportunity9To the extent thatEl DoradoClub,151NLRB 597, and105 CasinoCorporation d/b/a NevadaClub,178 NLRBNo 15, are inconsistent withour holdings inEl San Juan Hotel Corporation,d/b/a El San Juan Hotel,179 NLRB No. 45,and herein,they are hereby overruled10 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to lists of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B V Wyman-Gordon Company,to determine whether they wish to be represented inthe same units with the croupiers.9Accordingly, we find the following groups in each ofthe cases appropriate for the purposes of self-determi-nation elections.All casino cashiers employed in each of theseparate hotel gambling casinos in San Juan,Mayaguez,and Fajardo,Puerto Rico,excludingall other employees and supervisors as defined bythe Act.If a majority of the employees in each voting groupvotes for the Union which presently represents thesame hotel's croupiers they will be taken to haveindicated their desire to be included in the existingunit of croupiers currently represented by such Unionat that hotel and the Regional Director will issuecertifications to that effect.[Direction of Elections 10 omitted from publication.]394 U S 759 Accordingly, it is herebydirected that election eligibility lists,containing the names and addresses of all the eligible voters must be filedby the Employers with theRegional Director for Region24 within 7 daysof thedate of this Decision and Direction of Elections.The RegionalDirector shall make these lists available to all partiesto the elections. Noextension of time to file these lists shall begranted bytheRegionalDirector except inextraordinarycircumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.